.Van Dusen, P. J.,
The auditing judge has stated that he would find that the children were the issue of Harvey J. Schumacher without relying upon the testimony of their mother. It will not be necessary, therefore, to express any opinion upon the competency of the mother to testify.
*106The exceptions are dismissed and the adjudication is confirmed absolutely for the reasons given by the learned auditing judge, excluding his discussion and decision of this point.
Stearne and Bolger, JJ., did not sit.